OPINION OF THE COURT
Per Curiam.
On December 14, 2006, the respondent pleaded guilty before the Honorable Michael J. Obus, in the Supreme Court, New *122York County, to one count of criminal possession of a weapon in the third degree, a class D felony, in violation of Penal Law former § 265.02 (4). The respondent admitted that on July 26, 2005, he was knowingly in possession of a loaded firearm. Specifically, the respondent had an uzi in the trunk of his car, along with live rounds of ammunition.
On March 5, 2007, the Supreme Court sentenced the respondent, inter alia, to a six-month term of incarceration and a five-year period of probation.
The Grievance Committee for the Tenth Judicial District alleges that the respondent failed to report his conviction, as required by Judiciary Law § 90 (4).
Pursuant to Judiciary Law § 90 (4) (a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the pending motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90 (4) (b), to reflect his automatic disbarment as of December 14, 2006.
Eng, PJ., Mastro, Rivera, Skelos and Leventhal, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Eric S. Edelstein, is disbarred, effective December 14, 2006, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Eric S. Edelstein, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Eric S. Edelstein, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Eric S. Edelstein, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the re*123spondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).